NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 06 January 2022.
In view of applicant Argument/Remarks filed 06 January 2022 with respect to, U.S.C. 112(f) claim interpretation have been carefully considered.  Applicant has not clarified why the claimed limitations do not invoke 112(f).  According to MPEP 2181, 35 USC 112(f) is applicable to claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Applicant did not specifically point out why any of these prongs have not been met, and as such, the claims continue to be treated under 112(f) claim interpretation. Applicant is welcome to amend the claim so that the limitations no longer invoke 112(f) by, e.g., modifying the “means” or generic placeholder with specific structure, with careful consideration that no new matter is introduced.
      ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a first input interface” in claim(s) 1, 5 and 13.
“scan engine” in claim(s) 1 and 13.
“second input interface” in claim(s) 1, 2 and 6-9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim(s) 1, 5 and 13: ‘a first input interface’ corresponds to Fig. 1 – element 56. The touch panel 56 has a touch sensor, and is disposed to cover a display surface of the display 57. The touch panel 56 is configured to detect a user's touch operation and output an electrical signal in response to the detection. In the first illustrative embodiment, the touch panel 56 may be an example of a "first input interface" according to aspects of the present disclosure. The MFP 50 may include physically provided operable keys as the "first input interface", ¶ [0039].
Claim(s) 1 and 13: ‘scan engine’ corresponds to Fig. 1 – element 54. The scan engine 54 is configured to perform a scanning operation to scan an image recorded on a document and generate scanned image data. The controller 58 of the MFP 50 is configured to cause the scan engine 54 to scan a document placed on an ADF ("ADF" is an abbreviation for "Automatic Document Feeder") or a scanning table and generate scanned data, and to transmit the generated scanned data to at least one of the server 30 and the information processing terminal 10 via the communication I/F 52, ¶ [0038].
Claim(s) 1, 2 and 6-9: ‘second input interface’ corresponds to Fig. 1 – element 14. A concept of "touch" in the first illustrative embodiment may include all operations of bringing an input medium into contact with the display screen. Specifically, a tap operation of releasing a touching input medium from the touch panel 14 within a particular period of time 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
II.	ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a system for configuring setting information Scanning System, Computer-Readable Medium, and Image Scanner for Configuring Setting Information for the Image Scanner. 
Claims 1–13 are allowed. Claims 1, 11, 12 and 13 are independent claims. Claims 2–10 depend on claim 1.
Applicant’s Reply (06 January 2022) includes claim amendments that have differentiated the claimed invention from the cited prior art. Accordingly, claims 1 and 11–13 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests the feature of claims 1 and 11–13. 
The Reply has amended claims 1 and 11–13 to add several features as shown in the excerpt below:
 “[1] […] wherein the server comprises a third controller configured to receive the scan setting information and the identification information transmitted from the information processing terminal, and forward the scan setting information and the identification information to the image scanner via the network, and 
wherein the first controller is further configured to store the scan setting information and the identification information forwarded from the server into a first memory in association with each other, the first memory being connected with the first controller, and 
when receiving, via the first input interface, the execution operation for instructing the image scanner to execute the image scanning and a specifying operation for specifying the information processing terminal as a destination of the scanned data, generate the scanned data with the information processing terminal as the destination of the scanned data, based on the scan setting information associated with the identification information in the first memory.” along with all other limitations as required by independent claim 1.
“[11] […] configure scan setting information according to a setting operation received via an input interface of the information processing terminal, and 
transmit the configured scan setting information to the server via the network along with identification information for identifying the information processing terminal, thereby causing the server to forward the scan setting information to the image scanner, and 
wherein the image scanner is configured to when receiving an execution operation for instructing the image scanner to execute image scanning via an input interface of the image scanner, cause a scan engine to perform the image scanning to generate scanned data based on the scan setting information 29forwarded from the server; and 
transmit the generated scanned data to at least one of the server and the information processing terminal.” along with all other limitations as required by independent claim 11.
 “[12] […] receive scan setting information and identification information from the information processing terminal via the network, the identification information identifying the information processing terminal; and 
forward the scan setting information and the identification information to the image scanner via the network, 
wherein the image scanner is configured to when receiving an execution operation for instructing the image scanner to execute image scanning via an input interface of the image scanner, cause a scan engine to perform the image scanning to generate scanned data based on the scan setting information forwarded from the server; and 
transmit the generated scanned data to at least one of the server and the information processing terminal.” along with all other limitations as required by independent claim 12.
“[13] […] a scan engine configured to perform image scanning and generate scanned data based on scan setting information; and 
a controller configured to receive, via the communication interface, the scan setting information and identification information forwarded from the information processing terminal through the server, the identification information identifying the information processing terminal; 
store the scan setting information and the identification information into a memory in association with each other, the memory being connected with the controller; and 
30when receiving, via the input interface, an execution operation for instructing the image scanner to execute the image scanning and a specifying operation for specifying the information processing terminal as a destination of the scanned data, cause the scan engine to perform the image scanning and generate the scanned data with the information processing terminal as the destination, based on the scan setting information associated with the identification information in the memory.” along with all other limitations as required by independent claim 13.
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Saito (2017/0353621), Miura et al. (2018/0213095), Fujiwara (2018/0338054) and Fukasawa (2014/0293312) fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1 and 11–13 are allowable over the prior art of record. It follows that claims 2–10 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Koelewijn et al. (2019/0222701)
Describes identifying and notifying an employee that a scan of a document is needed to allow the employee to quickly complete the 

Describes an information processing system for pull printing. The user is able to logs in the multifunction peripheral (MFP) provided at any site to enable the MFP to execute any print jobs stored in any places, as long as the print job is associated with the user identification information associated with the user that logs in the MFP.
Okumura et al. (2018/0081607)
Describes a terminal device for causing a printer to perform a print using a print intermediation server. The device has CPU placed to decrypt the encrypted data by using an encryption key stored in advance in the memory that is an encryption key used by the portable terminal.

Table 1
   CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672